Citation Nr: 0319188	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bruxism, claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.
  
3.  Entitlement to service connection for a pulmonary 
disorder, claimed as pleural thickening and/or asthma.

4.  Entitlement to service connection for pain and cramping 
in the knees and legs, claimed as secondary to service-
connected pes planus.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral pes planus.

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to October 
1976 and from June 1988 to June 1991.  

These matters come to the Board of Veterans' Appeals (the 
Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., in June 1997, June 1998 and September 1999.  
Subsequently, jurisdiction over the veteran's claims file was 
transferred to the RO in Baltimore, Maryland.  

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans law Judge in Washington, D.C. in 
March 2003.  A transcript of the hearing has been associated 
with the veteran's VA claims folder.

Due to the somewhat complex procedural history presented in 
this case, the Board will initially address why it believes 
that the issues listed above are in appellate status and 
certain other issues are not.    

Adequacy of substantive appeal

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case is furnished to the veteran.  The notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the determination.  The substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one year period from the date of mailing of the notice of 
determination, whichever occurs later.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2002).

According to documents in the claims file, the RO issued a 
statement of the case in May 2000 pertaining to the issues of 
service connection for pleural thickening of the chest wall 
and increased ratings for PTSD, left foot plantar fasciitis 
and bilateral pes planus, including entitlement to an extra-
schedular rating pursuant to 38 C.F.R. § 3.321 (2002).  The 
RO did not receive a substantive appeal within 60 days of the 
issuance of the statement of the case.

The veteran submitted statements in November 2000 and March 
2001 indicating that he had not received the statement of the 
case prepared by the RO in May 2000.  The RO informed him in 
May 2001 that he had not timely submitted a substantive 
appeal as to the issues covered in the May 2000 statement of 
the case.  The RO also provided him a copy of the statement 
of the case.  In June 2001 the veteran submitted a notice of 
disagreement pertaining to the timely filing of a substantive 
appeal; in June 2001 the veteran also submitted a substantive 
appeal pertaining to the issues addressed in the May 2000 
statement of the case.

The Board is, therefore, initially confronted with the matter 
of the timeliness of the veteran's substantive appeal, which 
in essence hinges upon whether or not the veteran timely 
received the May 2000 statement of the case.   

According to the documents in the claims file, the veteran 
has vigorously pursued his claims of entitlement to VA 
benefits in a proactive manner since his initial claim was 
filed in April 1997.  In particular, the record indicates he 
has responded in a timely fashion to all communications from 
VA, save for the May 2000 statement of the case.  The veteran 
has a distinguished service record, is an attorney and indeed 
is employed by the Board in a position of responsibility.  
The Board finds that his report of not having received the 
May 2000 statement of the case at the time it was issued is 
credible.  In addition, the Board cannot help but notice that 
there have been multiple procedural irregularities involved 
in this case, primarily the three year delay in issuing the 
statement of the case in spite of numerous requests from the 
veteran that VA do so.  For these reasons the Board finds 
that the substantive appeal submitted by the veteran in June 
2001 is sufficient to perfect his appeal of the June 1998 and 
September 1999 rating decisions.  See Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996) [the Board may waive the timely filing of 
a substantive appeal].

There are additional issues now on appeal.  In a March 2002 
rating decision the Baltimore RO established separate grants 
of service connection for left plantar fasciitis, rated at 
10 percent, and bilateral pes planus, rated as non-
compensably disabling.  The RO denied entitlement to service 
connection for pain and cramping in the knees and legs, 
claimed as secondary to pes planus; a cervical spine 
disorder; bruxism, claimed as secondary to PTSD; 
hypertension, claimed as secondary to PTSD; and hemorrhoids.  
The veteran perfected an appeal as to the rating assigned for 
bilateral pes planus and the denials of service connection 
for the remaining disorders.

Issues not currently in appellate status

In a June 1997 rating decision the Washington RO granted 
service connection for mitral valve prolapse and assigned a 
10 percent rating for the disorder.  The RO received a notice 
of disagreement with that decision in July 1997, but did not 
then issue a statement of the case.  In a September 1999 
rating decision the RO increased the rating assigned for 
mitral valve prolapse from 10 to 60 percent, effective with 
the date of the veteran's claim in April 1997.   

In a June 1998 rating decision the RO granted service 
connection for hearing loss, but did not specify whether the 
grant of service connection was for either or both ears.  The 
veteran submitted a notice of disagreement with the June 1998 
rating decision, asserting that the rating decision should 
have specified that the grant of service connection for 
hearing loss was for bilateral hearing loss.  The RO did not 
issue a statement of the case following receipt of the notice 
of disagreement.
In a September 1999 rating decision, the RO made it clear 
that service connection was in effect for right ear hearing 
loss and a noncompensable disability rating was assigned; 
service connection was not in effect for left ear hearing 
loss because such disability did not exist.  See 38 C.F.R. 
§ 3.385.

In the June 1998 rating decision, the RO also granted service 
connection for scoliosis of the thoracic spine, rated as non-
compensably disabling.  
The veteran disagreed with that rating decision.  The RO 
increased the rating for scoliosis of the thoracic spine from 
zero to 10 percent effective in April 1997.  

In a statement submitted later in October 1999 the veteran 
indicated that he was satisfied with the ratings assigned for 
mitral valve prolapse and scoliosis of the thoracic spine and 
determinations made regarding left and right ear hearing 
loss.
The Board finds that the veteran's statement constitutes a 
withdrawal of his appeal as to those issues, and that those 
issues are not within the Board's jurisdiction.  See Hamilton 
v. Brown, 4 Vet. App. 528, 537 (1993), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) [a notice of disagreement ceases to be valid 
if withdrawn].

In a June 1998 rating decision, the RO denied service 
connection for plantar fasciitis.  In September 1998, the 
veteran expressed disagreement with the RO's denial of 
service connection for plantar fasciitis of the left foot.  
In a September 1999 RO rating decision, service connection 
was granted for "plantar fasciitis left foot pes planus", 
and a 10 percent disability rating as assigned.  In October 
1999, the veteran requested that the RO clarify this matter 
by separating the pes planus from the plantar fasciitis.  He 
also claimed that he was entitled to a increased disability 
rating for this disability.  In a statement submitted later 
in October 1999 the veteran indicated that he was satisfied 
with the rating assigned for left plantar fasciitis.

As noted above, in a March 2002 rating decision the Baltimore 
RO established separate grants of service connection for left 
plantar fasciitis and bilateral pes planus, and the veteran 
has appealed the matter of the rating assigned for pes 
planus.  

In a November 2000 statement the veteran indicated that he 
was claiming entitlement to service connection for an osteoma 
that was located by a computerized tomography (CT) scan in 
the left ethmoid sinus.  Subsequent to the March 2002 rating 
decision he also raised the issue of entitlement to separate 
10 percent ratings for tinnitus in each ear; and entitlement 
to service connection for deformities of the vertebral bodies 
of the thoracic spine.  These issues have not yet been 
addressed by the RO, and are referred to the  agency of 
original jurisdiction for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].  With 
respect to the tinnitus claim, the veteran's attention and 
that of his representative is directed to a recent revision 
in 38 C.F.R. § 4.87.  See 68 Fed. Reg. 25822-23 (May 14, 
2003).

The issues of entitlement to service connection for a 
pulmonary disorder, pain and cramping in the knees and legs, 
a cervical spine disorder, and hemorrhoids; and the issues of 
entitlement to increased ratings for PTSD and bilateral pes 
planus will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  For the purpose of VA outpatient dental treatment, the 
medical evidence shows that the veteran's service-connected 
PTSD has caused an increase in the disability due to bruxism, 
including the fractures of five teeth.

2.  The medical evidence indicates that the veteran's PTSD 
has caused an increase in disability due to hypertension.

CONCLUSIONS OF LAW

1.  For the purpose of VA outpatient dental treatment, 
bruxism, including the fractures of five teeth, is 
proximately due to or the result of a service-connected 
disability, PTSD.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§§ 3.310, 3.381 (2002).

2.  Hypertension has been aggravated by a service-connected 
disability, PTSD.  38 C.F.R. § 3.310 (2002); Allen v. Brown, 
7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that the veteran 
submitted additional evidence under cover of letter dated May 
21, 2003.  He explicitly did not waive RO consideration of 
such evidence and indicated that further review by the RO 
might be to his benefit.  He did, however, indicate that 
"The Board is already authorized to grant any claim that is 
grantable with prejudicing my rights under 38 CFR section 
20.1304(c)."  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby].  Given the favorable determinations 
which follow with respect to two of the issues on appeal, the 
Board concludes that there is no prejudice to the veteran in 
its disposition of these issues.

The Board takes exception, however, with the statement of the 
veteran which follows:  "Any claim which is not granted by 
the Board at this time must be remanded to the RO for initial 
consideration of the evidence submitted."  This statement 
implies that the Board must first weigh the evidence of 
record, decide whether a claim is to be granted or denied, 
and remand any denied claims.  Such is not the case.  The 
Board must first determine whether an issue is ripe for 
appellate review.  If there are deficiencies in the 
development of the claim the Board is obligated to rectify 
such deficiencies before adjudicating the claim.  Thus, the 
Board remands claim before deciding the merits of such 
claims, not after.  With respect to the issues being 
remanded, therefore, the Board has emphatically not decided 
to deny such claims and intimates no conclusion, legal or 
factual, as to the ultimate outcome as to such issues.      

The veteran contends that both bruxism and hypertension were 
caused or aggravated by his service-connected PTSD.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 
38 C.F.R. § 3.159 (2002).  The Board further finds that 
development of these two issues has proceeded in accordance 
with the laws and regulation.  

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in May 2001 by informing him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claims for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claims, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claims.  The veteran has acknowledged receipt of that letter.  
See the March 2003 hearing transcript, page 27.
The Board finds, therefore, that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claims.

Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
he has submitted medical records and opinions from a private 
physician and dentist in support of his claims.  The RO also 
provided him VA medical examinations in April 1998 and 
January 2002.  The reports of the medical examinations 
reflect that the examiners reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, conducted physical examinations, and rendered 
appropriate diagnoses and opinions.  The veteran presented 
hearing testimony before the undersigned in March 2003.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  Given the 
disposition of the veteran's claims, the Board concludes that 
all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would be of benefit to 
him.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).
Relevant Law and Regulations

As an initial matter the Board notes that the veteran's 
service medical records are silent for any complaints or 
clinical findings pertaining to bruxism or hypertension, and 
he does not claim otherwise.   In essence, he asserts that 
both disorders are secondary to his service-connected PTSD.  
The Board will therefore address these issues based on 
claimed secondary service connection only.

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002). If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing in the 
absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).  

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service- connected 
disability and the current disability. See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Dental disorders

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 3.381(a) and (b) (2002).

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for the following relevant categories:

Class I--those having a service-connected compensable dental 
disability or condition;

Class II(1)--those having a service-connected non-compensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within 90 days of discharge;

Class II(2)--those having a service-connected non-compensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within one year of discharge;

Class II(a)--those having a service-connected non-compensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma.  For the purpose of 
determining whether a veteran has Class II (a) eligibility 
for dental care, the term "service trauma" does not include 
the intended effects of treatment provided during service.  
VAOPGCPREC 5-97.  38 C.F.R. § 17.161 (2002).

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102 (2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

1.  Entitlement to service connection for bruxism, claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

Factual background

During a February 2002 VA psychiatric examination the veteran 
reported experiencing bruxism for the previous two years.  
The examiner then found that his anxiety, which was a 
manifestation of PTSD, had made his bruxism worse.

In a February 2002 report the veteran's dentist reported that 
his symptoms had been diagnosed as bruxism, for which he wore 
an oral appliance while sleeping and because of which he had 
suffered the fracture of five teeth.  The dentist did not 
provide any opinion regarding the etiology of the bruxism, or 
indicate that the disorder had been aggravated by any other 
disorder.




Discussion

With respect to the Wallin analysis outlined above, all three 
elements have arguably been met.  There is medical evidence 
of bruxism, service-connected PTSD and a medical opinion 
linking the two by way of aggravation.  

For VA compensation purposes, service connection cannot be 
established for injured, diseased, or missing teeth.  Service 
connection can be granted for a dental disability that is 
secondary to trauma, for the purpose of establishing 
entitlement to VA outpatient dental treatment.  See 38 C.F.R. 
§ 3.381 (2002).  The regulation does not define "trauma."  
The evidence in this case indicates that the service-
connected PTSD has at least aggravated the bruxism.  The PTSD 
was caused by in-service psychological trauma (combat-related 
stressors) and the bruxism that is due to PTSD is, therefore, 
also due to trauma.  As an alternative, the actual grinding 
of the teeth constitutes trauma, in that the damage to the 
teeth is not caused by any dental disease process.  The 
bruxism, including the fractures of five teeth, is, 
therefore, subject to service connection for the purposes of 
treatment.

The Board additionally notes that although this appears to be 
an Allen-type case based on the medical opinion of record, as 
a practical matter Allen does not lend itself readily to 
dental treatment.  That is, the Board believes that it would 
be impossible to determine how much treatment should be 
allotted to that portion of bruxism due to PTSD.  
Accordingly, all treatment for bruxism should be allowed.   

In short, for the reasons shown above the Board finds that 
service connection for the purpose of outpatient dental 
treatment for bruxism, including the fractures of five teeth, 
is warranted.  Entitlement to service connection for bruxism 
for the purpose of VA compensation benefits is precluded as a 
matter of law.  38 C.F.R. § 3.381 (2002).



2.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

Factual background

The veteran underwent a VA medical examination in April 1998, 
which resulted in a diagnosis of hypertension.  

During a VA psychiatric examination in June 2001 he inquired 
as to whether his hypertension was caused by PTSD.  The 
examiner responded that PTSD can increase the anxiety that he 
experienced, which could contribute in some part to 
hypertension, but that any contribution was probably small.  

The VA psychiatric examiner in February 2002 stated that the 
symptoms of PTSD, including anxiety, had a "negative impact 
on his cardiovascular status."  

In a March 2003 report the veteran's private physician stated 
that the veteran's hypertension was "related to" his anxiety 
and PTSD.  The veteran has also submitted numerous treatises 
showing that stress can exacerbate hypertension.

Discussion

As with bruxism, all three Wallin elements have been met.  
There is medical evidence of hypertension, service-connected 
PTSD and a medical opinion linking the two by way of 
aggravation.

The competent medical evidence of record indicates, 
therefore, that the veteran's hypertension has been 
aggravated by PTSD.  The veteran is, therefore, entitled to 
service connection for hypertension, but only to the degree 
that the hypertension has been aggravated by PTSD.  See 
Allen, 7 Vet. App. at 448-49.  The benefit sought on appeal 
is allowed to that extent. 


ORDER

For the purpose of VA outpatient dental treatment, service 
connection is granted for bruxism, including fractures of 
five teeth.

Service connection is granted for hypertension, to the degree 
that the hypertension is aggravated by PTSD.


REMAND

For reasons stated below, the Board believes that additional 
development is required with respect to the remaining issues 
on appeal.

As noted above, the veteran submitted additional evidence 
under cover of letter dated May 21, 2003.  He explicitly did 
not waive RO consideration of such evidence.   
3.  Entitlement to service connection for a pulmonary 
disorder, claimed as pleural thickening and/or asthma.

The veteran's service medical records disclose that when 
undergoing a cardiac evaluation in May 1991, a chest X-ray 
revealed pleural thickening, more prominent on the left.  
Pulmonary function studies showed a mild obstructive pattern. 

The veteran has denied receiving any treatment for a 
pulmonary disorder prior to June 2000.  An X-ray study in 
June 2000 was interpreted as showing minimal mid-thoracic 
lateral pleural thickening, suggesting asbestosis exposure.  

In an October 2000 letter to the private pulmonary 
specialist, the veteran reported having been exposed to 
asbestos in August-September 1972, while in service.  He 
asked the pulmonary specialist to provide an opinion, based 
on his history, on the etiology of his "current reduced 
pulmonary functions."  The specialist, R.T.P., M.D., found, 
based on the reported history, that it is at least as likely 
as not that the veteran's "current reduced pulmonary 
functions" were the result of or had been aggravated by 
"bilateral pleural thickening or by exposure to asbestos 
fibers."  Dr. P. did not, however, provide any clinical 
findings or rationale in support of that conclusion.

During a January 2002 VA pulmonary examination the veteran 
again reported having been exposed to asbestos in August 
1972.  Physical examination of the chest and lungs were 
normal.  The examiner referenced the June 2001 X-ray study of 
the chest, which was normal, and a January 2002 X-ray showed 
minimal bilateral pleural thickening, but no other 
abnormalities.  Pulmonary function tests showed mild airflow 
obstruction, but the examiner found no clinical evidence of 
asthma.
The examiner noted that pleural thickening had been found in 
1991, and again in January 2002.  He did not provide any 
diagnosis of a chronic pulmonary disorder that was manifested 
by the pleural thickening.  The examiner also stated that the 
mild obstructive impairment shown on pulmonary function tests 
was not related to the pleural thickening.

Reasons for remand

The veteran's service medical records for his initial period 
of active duty are not included in the claims file, and those 
records are highly relevant in determining whether he was, in 
fact, exposed to asbestos while in service.  In addition, the 
available medical evidence is not clear as to whether the 
laboratory findings of mild airway obstruction and pleural 
thickening found in 1991 represented the onset of a chronic 
pulmonary disease, or whether the current laboratory findings 
are indicative of a chronic pulmonary disease, in that 
neither finding resulted in a medical diagnosis of a current 
pulmonary disease.  For these reasons the Board finds that 
additional development of this issue is required.
4.  Entitlement to service connection for pain and cramping 
in the knees and legs, claimed as secondary to service-
connected pes planus.
5.  Entitlement to a compensable disability rating for 
bilateral pes planus.

VA examination in June 2001 revealed bilateral pes planus 
with slight hammering of the lateral 4th toes bilaterally, no 
swelling, and a complaint of pain.  There was also a slight 
hallux valgus on the right foot, but there is no indication 
that the hallux valgus is related to the pes planus.  An X-
ray study of the feet showed no abnormalities, but the report 
of the X-ray does not show whether it was performed while 
weight bearing.  The examiner did not describe any of the 
findings required for evaluation of flat feet pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The veteran claims to have bilateral calf and knee pain and 
leg cramps, which he attributes to the pes planus.  He 
presented a June 2002 treatment record from a private 
podiatrist indicating that he complained of pain and cramping 
in the feet and legs with use.  Examination revealed what the 
podiatrist characterized as a severe flat foot deformity, 
bilaterally.  The podiatrist did not make any findings 
regarding all of the rating criteria for flat feet, nor did 
he provide any opinion regarding a nexus between the 
veteran's complaints of leg and knee pain and the pes planus.

The Board finds that the evidence of record is not sufficient 
to determine the severity of the service-connected pes planus 
or to determine whether the veteran has any leg or knee 
disability that is etiologically related to the pes planus.  
Remand of this issue is, therefore, required.
6.  Entitlement to service connection for a cervical spine 
disorder.

The veteran has presented medical evidence showing that in 
August 2001 he developed pain in the neck, which was 
diagnosed by a magnetic resonance image (MRI) as moderate to 
severe spondylosis with canal stenosis at C5-C6 and C6-C7.  
He also reported having flown fighter jets while in the Air 
Force (which he left in 1991) with a force of six to seven 
Gs, and that he had been hospitalized in 1972 due to an 
occurrence of severe neck pain.  In addition, he reported 
having experienced neck pain while flying, which he 
attributed to the G force, constant movement of the head, and 
the weight of his helmet.

The veteran underwent a neurological evaluation in September 
2001, following which the neurologist noted that he had a 
history of a prior cervical injury in 1972 and current 
evidence of degenerative changes in the cervical spine.  The 
neurologist did not find, however, that the currently 
diagnosed degenerative changes were due to the in-service 
neck injury, or the veteran's many years of flying military 
aircraft.  The Board finds, therefore, that additional 
development of this issue is also required.
7.  Entitlement to service connection for hemorrhoids.

The veteran claims to have experienced hemorrhoids 
"occasionally" during and since service.  He denied receiving 
any treatment subsequent to service, other than the use of 
over the counter medication.  There is no objective evidence 
of hemorrhoids prior to March 2003, when his private 
physician provided evidence that he had internal hemorrhoids.

As previously stated, all of the veteran's service medical 
records have not been obtained, and those records are highly 
relevant in determining whether a chronic disorder manifested 
by hemorrhoids occurred during service.  This issue is, 
therefore, being remanded in order to obtain the veteran's 
service medical records.

The Board additionally observes that it does not believe that 
ordering a VA examination would be useful under the 
circumstances here presented.  Compare Ardison v. Brown, 6 
Vet. App. 405, 408 (1994) with Voerth v. West, 13 Vet. App. 
117, 122-3 (1999).  In Ardison, there was a medically 
established history of recurrence and remission of the 
disability, with the period of recurrence being seasonal and 
over a long period of time, so that examination during a 
different season would reveal the flare-up of disability.  
The remedy in Ardison was examination during flare-up of 
seasonal allergies, a remedy not feasible in this case.  See 
Voerth, 13 Vet. App. at 122-3.

The veteran is advised that if he experiences a flare-up of 
hemorrhoids he should attempt to schedule outpatient 
treatment or examination. 

8.  Entitlement to a disability rating in excess of 
10 percent for PTSD.

The veteran contends that he is entitled to a 70 percent 
disability rating for PTSD.  He further claims that he is 
entitled to an extra-schedular rating for PTSD.  He denies 
having received any treatment for the psychiatric disorder, 
so that treatment records that might support his contentions 
do not exist.  He has asserted, however, that he is entitled 
to a social and industrial survey in order to document the 
impairment in his social and occupation functioning that is 
due to PTSD.  For that reason the Board also finds that 
remand of this issue is required.

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a respiratory 
disorder, leg or foot problems, neck 
problems, hemorrhoids, or PTSD since his 
separation from service.  After securing 
any necessary release, VBA should obtain 
copies of such records that are not in 
file.  If VBA is not able to obtain the 
identified records, the claims file 
should be documented to that effect and 
the veteran should be so informed an 
given the opportunity to obtain such 
records himself.

2.  VBA should obtain through official 
channels all of the veteran's service 
medical records, including the records 
pertaining to his initial period of 
active duty.

3.  After the development requested above 
has been completed to the extent 
possible, VBA should provide the veteran 
a VA pulmonary examination in order to 
determine whether he currently has a 
chronic pulmonary disorder that is 
related to any in-service disease or 
injury, including claimed asbestos 
exposure.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The examiner 
should conduct an examination of the 
respiratory system and provide a 
diagnosis for any pathology found.  
Specifically, the examiner should state 
whether the laboratory findings of 
pleural thickening and/or minimal airway 
obstruction represent a chronic pulmonary 
disease.  If so, the examiner should 
provide the diagnosis of that disease.  
In addition, the examiner should provide 
an opinion on whether any currently 
diagnosed pulmonary disease is 
etiologically related to an in-service 
disease or injury, including the pleural 
thickening and/or mild obstructive 
pattern documented in 1991 and claimed 
asbestos exposure.  The examiner should 
provide the clinical findings, if any, 
and rationale that support his/her 
opinion.

4.  VBA should provide the veteran a VA 
orthopedic examination in order to 
document all of the manifestations of 
bilateral pes planus and to provide a 
medical opinion regarding the etiology of 
the cervical changes in the cervical 
spine.  If the examiner finds that a 
podiatry or other specialist examination 
is required in order to provide the 
requested information, that examination 
should also be provided.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examiner should conduct an 
examination of the lower extremities and 
provide a diagnosis for any pathology 
found.  The examiner should document all 
manifestations of pes planus in the feet 
and lower extremities and provide an 
opinion on whether the pes planus is 
pronounced, severe, moderate, or mild.  
Specifically, the examiner should 
determine whether the pes planus is 
manifested by any of the following:

a) Pronounced; marked pronation, extreme 
tenderness of plantar surfaces  of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances;

b) Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities; 

c) Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and 
use of the feet; 

d) Mild; symptoms relieved by built-up 
shoe or arch support.

The examiner should also determine 
whether the service-connected pes planus 
has caused any additional disability in 
the lower extremities that constitutes a 
separate medical diagnosis.  The examiner 
should comment on whether the veteran's 
complaints of pain and cramping in the 
legs, calves or knees may be attributed 
to the service-connected pes planus.  In 
addition to the above, the examiner 
should provide a medical opinion 
regarding the etiology of the 
degenerative changes in the cervical 
spine that were initially documented in 
2001.  Based on review of the medical 
evidence of record and sound medical 
principles, the examiner should provide 
an opinion on whether the degenerative 
changes are etiologically related to the 
veteran's activities as a jet pilot.  The 
examiner should provide a rationale for 
all opinions provided.

5.  VBA should provide the veteran a VA 
psychiatric examination and social and 
industrial survey in order to document 
all manifestations of PTSD and any 
impairment in his social and occupational 
functioning that is due to PTSD.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examiner should 
conduct a psychiatric examination and 
provide a description of current 
symptomatology.  The examiner should 
provide a Global Assessment of 
Functioning (GAF) score in accordance 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders and an 
explanation of the meaning of the score 
assigned.  The examiner should also 
provide an opinion on the extent to which 
the veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social relationships.  
The examiner should provide a rationale 
for all opinions given.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, VBA 
should readjudicate the issues on appeal, 
to include consideration of an extra-
schedular rating pursuant to 38 C.F.R. 
§ 3.321 (2002).  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board again wishes to make it clear that it intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



